Exhibit 10.1

HARSCO CORPORATION

2013 EQUITY AND INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this 2013 Equity and Incentive Compensation Plan is
to attract and retain officers and other employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for
performance.

2. Definitions. As used in this Plan:

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

(e) “Change in Control” has the meaning set forth in Section 12 of this Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the Management Development and Compensation Committee of
the Board (or its successor(s)), or any other committee of the Board designated
by the Board to administer this Plan pursuant to Section 10 of this Plan
consisting solely of no fewer than two Non-Employee Directors.

(h) “Common Stock” means the common stock of the Company, $1.25 par value per
share, or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.

(i) “Company” means Harsco Corporation, a Delaware corporation.

(j) “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

(k) “Date of Grant” means the date specified by the Committee on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units,
Cash Incentive Awards or other awards contemplated by Section 9 of this Plan, or
a grant or sale of Restricted Stock, Restricted Stock Units, or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee takes action with respect
thereto).

(l) “Director” means a member of the Board.

(m) “Effective Date” means the date this Plan is approved by the stockholders of
the Company.

(n) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under the Plan. An Evidence
of Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.

 

1



--------------------------------------------------------------------------------

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(p) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.

(q) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(r) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, division, department, region,
function or other organizational unit within the Company or Subsidiary in which
the Participant is employed. The Management Objectives may be made relative to
the performance of other companies or subsidiaries, divisions, departments,
regions, functions or other organizational units within such other companies,
and may be made relative to an index or one or more of the performance
objectives themselves. The Committee may grant awards subject to Management
Objectives that are either Qualified Performance-Based Awards or are not
Qualified Performance-Based Awards. The Management Objectives applicable to any
Qualified Performance-Based Award to a Covered Employee will be based on one or
more, or a combination, of the following metrics:

(i) cash flow from operations; (ii) free cash flow (cash from operations minus
capital expenditures plus asset sales); (iii) earnings (including, but not
limited to, earnings before interest, taxes, depreciation and amortization);
(iv) earnings per share, diluted or basic; (v) earnings per share from
continuing operations; (vi) net asset turnover; (vii) inventory turnover;
(viii) capital expenditures; (ix) debt; (x) debt reduction; (xi) debt to capital
ratio; (xii) working capital; (xiii) return on investment; (xiv) return on
sales; (xv) net or gross sales; (xvi) days sales outstanding; (xvii) market
share; (xviii) economic value added; (xix) cost of capital; (xx) change in
assets; (xxi) expense reduction levels; (xxii) productivity; (xxiii) safety
record; (xxiv) stock price; (xxv) return on equity; (xxvi) total stockholder
return; (xxvii) return on capital or return on invested capital; (xxviii) return
on assets or net assets; (xxix) revenue; (xxx) income or net income;
(xxxi) operating income or net operating income; (xxxii) operating profit or net
operating profit; (xxxiii) gross margin, operating margin or profit margin; and
(xxxiv) completion of acquisitions, business expansion, product diversification,
new or expanded market penetration and other non-financial operating and
management performance objectives.

As to each Management Objective, the relevant measurement of performance shall
be computed in accordance with generally accepted accounting principles to the
extent applicable, but, unless otherwise determined by the Committee and to the
extent consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee

 

2



--------------------------------------------------------------------------------

deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Management Objectives or minimum acceptable
level of achievement with respect to such Covered Employee.

(s) “Market Value per Share” means, as of any particular date, the closing price
of a share of Common Stock as reported for that date on the New York Stock
Exchange or, if the Common Stock is not then listed on the New York Stock
Exchange, on any other national securities exchange on which the Common Stock is
listed, or if there are no sales on such date, on the next preceding trading day
during which a sale occurred. If there is no regular public trading market for
the Common Stock, then the Market Value per Share shall be the fair market value
as determined in good faith by the Committee. The Committee is authorized to
adopt another fair market value pricing method provided such method is stated in
the Evidence of Award and is in compliance with the fair market value pricing
rules set forth in Section 409A of the Code.

(t) “Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 promulgated under the Exchange Act
and an “outside director” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder by the U.S. Department of the Treasury.

(u) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(v) “Option Price” means the purchase price payable on exercise of an Option
Right.

(w) “Option Right” means the right to purchase Common Stock upon exercise of an
option granted pursuant to Section 4 of this Plan.

(x) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time an officer or other employee of
the Company or any Subsidiary. The term “Participant” will also include any
person who provides services to the Company or a Subsidiary that are equivalent
to those typically provided by an employee.

(y) “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.

(z) “Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.

(aa) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(bb) “Plan” means this 2013 Equity and Incentive Compensation Plan.

(cc) “Predecessor Plan” means the Harsco Corporation 1995 Executive Incentive
Compensation Plan, as amended and restated through the Effective Date.

(dd) “Qualified Performance-Based Award” means any Cash Incentive Award or award
of Performance Shares, Performance Units, Restricted Stock, Restricted Stock
Units

 

3



--------------------------------------------------------------------------------

or other awards contemplated under Section 9 of this Plan, or portion of such
award, to a Covered Employee that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.

(ee) “Restricted Stock” means Common Stock granted or sold pursuant to Section 6
of this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.

(ff) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(gg) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Stock or cash at the end of a specified
period.

(hh) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Option Price or Base Price provided for
in the related Option Right or Free-Standing Appreciation Right, respectively.

(ii) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which at the time the Company owns or controls,
directly or indirectly, more than 50 percent of the total combined Voting Power
represented by all classes of stock issued by such corporation.

(jj) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.

(kk) “Voting Power” means at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company, or members of the board of directors or
similar body in the case of another entity.

3. Shares Available Under the Plan.

(a) Maximum Shares Available Under Plan.

 

  (i)

Subject to adjustment as provided in Section 11 of this Plan, the number of
shares of Common Stock that may be issued or transferred (A) upon the exercise
of Option Rights or Appreciation Rights, (B) as Restricted Stock and released
from substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards contemplated by Section 9 of this Plan, or (F) in payment
of dividend equivalents paid with respect to awards made under the Plan will not
exceed in the aggregate 6,800,000 shares; provided, that notwithstanding
anything in this Section 3, or elsewhere in this Plan, to the contrary and
subject to adjustment as provided in Section 11 of this Plan, the aggregate
number of shares of Common Stock actually issued or transferred by the Company
in connection with awards other than Option Rights or Appreciation Rights

 

4



--------------------------------------------------------------------------------

 

granted under this Plan will not exceed 3,400,000 shares. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

 

  (ii)

Common Stock covered by an award granted under this Plan will not be counted as
used unless and until the shares are actually issued and delivered to a
Participant and, therefore, the total number of shares available under this Plan
as of a given date will not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled. Upon payment in cash of
the benefit provided by any award granted under the Plan, any Common Stock that
was covered by that award will again be available for issue or transfer
hereunder. Notwithstanding anything to the contrary contained herein: (A) if
Common Stock is tendered or otherwise used in payment of the Option Price of an
Option Right, the total number of shares of Common Stock covered by the Option
Right being exercised will reduce the aggregate plan limit described above;
(B) Common Stock withheld by the Company to satisfy the tax withholding
obligation will reduce the aggregate plan limit described above; and (C) the
number of shares of Common Stock covered by an Appreciation Right, to the extent
that it is exercised and settled in Common Stock, and whether or not all shares
of Common Stock covered by the Appreciation Right are actually issued to the
Participant upon exercise of the Appreciation Right, will be considered issued
or transferred pursuant to this Plan. In the event that the Company repurchases
Common Stock with Option Right proceeds, such Common Stock will not be added to
the aggregate plan limit described above. If, under this Plan, a Participant has
elected to give up the right to receive compensation in exchange for Common
Stock based on fair market value, such Common Stock will not count against the
aggregate plan limit described above.

(b) Limit on Incentive Stock Options. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 6,800,000 shares.

(c) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan to the contrary, and subject to adjustment as provided
in Section 11 of this Plan:

 

  (i)

No Participant will be granted Option Rights or Appreciation Rights, in the
aggregate, for more than 1,000,000 shares of Common Stock during any calendar
year.

 

  (ii)

No Participant will be granted Qualified Performance-Based Awards of Restricted
Stock, Restricted Stock Units, Performance Shares or other awards under
Section 9 of this Plan, in the aggregate, for more than 500,000 shares of Common
Stock during any calendar year.

 

  (iii)

In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award of Performance Units or other awards payable in cash
under Section 9 of this Plan having an aggregate maximum value as of their
respective Dates of Grant in excess of $3,000,000.

 

5



--------------------------------------------------------------------------------

  (iv)

In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award that is a Cash Incentive Award having an aggregate
maximum value in excess of $3,000,000.

(d) Notwithstanding anything in this Plan to the contrary, up to 5% of the
maximum number of shares of Common Stock that may be issued or transferred under
this Plan as provided for in Section 3(a) of this Plan, as may be adjusted under
Section 11 of this Plan, may be used for awards granted under Section 6 through
Section 9 of this Plan that do not comply with the three-year or one-year
vesting requirements set forth in such sections of this Plan.

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Stock owned by the Optionee (or other consideration authorized pursuant
to Section 4(d) of this Plan) having a value at the time of exercise equal to
the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, the Company’s withholding Common Stock otherwise
issuable upon exercise of an Option Right pursuant to a “net exercise”
arrangement (it being understood that, solely for purposes of determining the
number of treasury shares held by the Company, the Common Stock so withheld will
not be treated as issued and acquired by the Company upon such exercise),
(iv) by a combination of such methods of payment, or (v) by such other methods
as may be approved by the Committee.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights (i) in the event of
the retirement, death or disability of a Participant, or (ii) in the event of a
Change in Control where either (A) within a specified period the Participant is
involuntarily terminated for reasons other than for cause or terminates his or
her employment for good reason or (B) such Option Rights are not assumed or
converted into replacement awards in a manner described in the Evidence of
Award.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of

 

6



--------------------------------------------------------------------------------

the Code, (ii) options that are not intended so to qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code.

(i) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.

(j) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(k) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(l) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5. Appreciation Rights.

(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (i)

Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, Common Stock or any combination
thereof.

 

  (ii)

Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee at the Date of Grant.

 

  (iii)

Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

 

  (iv)

Each grant may specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Rights or installments thereof will become exercisable. A grant of
Appreciation Rights may provide for the earlier exercise of such Appreciation
Rights in the event of the retirement, death or disability of a Participant, or
(ii) in the event of a Change in Control where either (A) within a specified
period the Participant is involuntarily terminated for reasons other than for
cause or terminates his or her employment for good reason or (B) such
Appreciation Rights are not assumed or converted into replacement awards in a
manner described in the Evidence of Award.

 

7



--------------------------------------------------------------------------------

  (v)

Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.

 

  (vi)

Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

(c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

(d) Appreciation Rights granted under this Plan may not provide for any
dividends or dividend equivalents thereon.

(e) Regarding Free-Standing Appreciation Rights only:

 

  (i)

Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which may not be less than the Market Value per Share on the Date of
Grant;

 

  (ii)

Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; and

 

  (iii)

No Free-Standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Stock to the Participant in consideration of the performance
of services, entitling such Participant to voting, dividend and other ownership
rights, but subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Committee at the Date of Grant or upon
achievement of Management Objectives referred to in subparagraph (e) below. If
the elimination of restrictions is based only on the passage of time rather than
the achievement of Management Objectives, the period of time will be no shorter
than three years, except that the restrictions may be removed ratably during the
three-year period as determined by the Committee.

 

8



--------------------------------------------------------------------------------

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that notwithstanding
subparagraph (c) above, restrictions relating to Restricted Stock that vests
upon the achievement of Management Objectives may not terminate sooner than one
year. Each grant may specify in respect of such Management Objectives a minimum
acceptable level of achievement and may set forth a formula for determining the
number of shares of Restricted Stock on which restrictions will terminate if
performance is at or above the minimum or threshold level or levels, or is at or
above the target level or levels, but falls short of maximum achievement of the
specified Management Objectives. The grant of a Qualified Performance-Based
Award of Restricted Stock will specify that, before the termination or early
termination of restrictions applicable to such Restricted Stock, the Committee
must determine that the Management Objectives have been satisfied.

(f) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock (i) in the event of the retirement, death
or disability of a Participant or (ii) in the event of a Change in Control where
either (A) within a specified period the Participant is involuntarily terminated
for reasons other than for cause or terminates his or her employment for good
reason or (B) such Restricted Stock is not assumed or converted into replacement
awards in a manner described in the Evidence of Award; provided, however, that
no award of Restricted Stock intended to be a Qualified Performance-Based Award
will provide for such early termination of restrictions (other than in
connection with the death or disability of the Participant or a Change in
Control) to the extent such provisions would cause such award to fail to be a
Qualified Performance-Based Award.

(g) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Stock, which may be subject to the same restrictions as the underlying award;
provided, however, that dividends or other distributions on Restricted Stock
with restrictions that lapse as a result of the achievement of Management
Objectives will be deferred until and paid contingent upon the achievement of
the applicable Management Objectives.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee, (i) all
certificates representing Restricted Stock will be held in custody by the
Company until all restrictions thereon will have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares or (ii) all Restricted
Stock will be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Stock.

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units

 

9



--------------------------------------------------------------------------------

to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Stock or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Committee may specify. If a grant of Restricted
Stock Units specifies that the Restriction Period will terminate only upon the
achievement of Management Objectives or that the Restricted Stock Units will be
earned based on the achievement of Management Objectives, then, notwithstanding
anything to the contrary contained in subparagraph (c) below, the applicable
Restriction Period may not be a period of less than one year. Each grant may
specify in respect of such Management Objectives a minimum acceptable level of
achievement and may set forth a formula for determining the number of Restricted
Stock Units on which restrictions will terminate if performance is at or above
the minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives. The grant of Qualified Performance-Based Awards of Restricted Stock
Units will specify that, before the termination or early termination of
restrictions applicable to such Restricted Stock Units or the earning of such
Restricted Stock Units, the Committee must determine that the Management
Objectives have been satisfied.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (a) above, each
such grant or sale will be subject to a Restriction Period of not less than
three years, except that a grant or sale may provide that the Restriction Period
will expire ratably during the three-year period as determined by the Committee.

(d) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period (i) in the event of the retirement, death
or disability of a Participant or (ii) in the event of a Change in Control where
either (A) within a specified period the Participant is involuntarily terminated
for reasons other than for cause or terminates his or her employment for good
reason or (B) such Restricted Stock Units are not assumed or converted into
replacement awards in a manner described in the Evidence of Award; provided,
however, that no award of Restricted Stock Units intended to be a Qualified
Performance-Based Award will provide for such early lapse or modification of the
Restriction Period (other than in connection with the death or disability of the
Participant or a Change in Control) to the extent such provisions would cause
such award to fail to be a Qualified Performance-Based Award.

(e) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Common Stock deliverable upon payment of the Restricted Stock Units and
will have no right to vote them, but the Committee may, at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
either a current or deferred or contingent basis, either in cash or in
additional Common Stock; provided, however, that dividend equivalents or other
distributions on Common Stock underlying Restricted Stock Units with
restrictions that lapse as a result of the achievement of Management Objectives
will be deferred until and paid contingent upon the achievement of the
applicable Management Objectives.

 

10



--------------------------------------------------------------------------------

(f) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Stock or cash, or a combination thereof.

(g) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to Cash Incentive Awards, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Cash Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year for Performance Shares and Performance Units) as will be determined by
the Committee at the time of grant, which may be subject to earlier lapse or
other modification (i) in the event of the retirement, death or disability of a
Participant or (ii) in the event of a Change in Control where either (A) within
a specified period the Participant is involuntarily terminated for reasons other
than for cause or terminates his or her employment for good reason or (B) such
Cash Incentive Awards, Performance Shares and Performance Units are not assumed
or converted into replacement awards in a manner described in the Evidence of
Award; provided, however, that no such adjustment will be made in the case of a
Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change in Control) where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such event, the Evidence of Award will specify
the time and terms of delivery.

(c) Any grant of Cash Incentive Awards, Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives. The
grant of a Qualified Performance-Based Award of a Cash Incentive Award,
Performance Shares or Performance Units will specify that, before the Cash
Incentive Award, Performance Shares or Performance Units will be earned and
paid, the Committee must determine that the Management Objectives have been
satisfied.

 

11



--------------------------------------------------------------------------------

(d) Each grant will specify the time and manner of payment of Cash Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in Common Stock, in Restricted Stock or Restricted Stock Units
or in any combination thereof.

(e) Any grant of Cash Incentive Awards, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock or
Restricted Stock or Restricted Stock Units with respect thereto may not exceed a
maximum specified by the Committee at the Date of Grant.

(f) The Committee may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof either in cash or in
additional Common Stock, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.

(g) Each grant of Cash Incentive Awards, Performance Shares or Performance Units
will be evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

9. Other Awards.

(a) Subject to applicable law and the limit set forth in Section 3(d) of this
Plan, the Committee may grant to any Participant such other awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock or factors that may influence
the value of such shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the Common Stock
or the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company. The Committee will determine
the terms and conditions of such awards. Common Stock delivered pursuant to an
award in the nature of a purchase right granted under this Section 9 will be
purchased for such consideration, paid for at such time, by such methods, and in
such forms, including, without limitation, Common Stock, other awards, notes or
other property, as the Committee determines.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.

(c) The Committee may grant Common Stock as a bonus, or may grant other awards
in lieu of obligations of the Company or a Subsidiary to pay cash or deliver
other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.

(d) If the earning or vesting of, or elimination of restrictions applicable to,
an award granted under this Section 9 is based only on the passage of time
rather than the achievement of Management Objectives, the period of time shall
be no shorter than three years, except that the restrictions may be removed no
sooner than ratably during the three-year period as determined by the Committee.
If the earning or vesting of, or elimination of restrictions applicable to,
awards granted under this Section 9 is based on the achievement of Management
Objectives, the earning, vesting or restriction period may not terminate sooner
than one year from the Date of Grant.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Plan, any grant
of an award under this Section 9 may provide for the earning or vesting of, or
earlier elimination of restrictions applicable to, such award (i) in the event
of the retirement, death or disability of the Participant, or (ii) in the event
of a Change in Control where either (A) within a specified period the
Participant is involuntarily terminated for reasons other than for cause or
terminates his or her employment for good reason or (B) such awards are not
assumed or converted into replacement awards in a manner described in the
Evidence of Award; provided, however, that no such adjustment will be made in
the case of a Qualified Performance-Based Award (other than in connection with
the death or disability of the Participant or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such event, the Evidence of Award
will specify the time and terms of delivery.

10. Administration of the Plan.

(a) This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any agreement, notification or document evidencing the grant of
awards under this Plan and any determination by the Committee pursuant to any
provision of this Plan or of any such agreement, notification or document will
be final and conclusive. No member of the Committee shall be liable for any such
action or determination made in good faith.

(c) The Committee may delegate to one or more of its members or to one or more
officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, the
subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee, the subcommittee or such person may have under the
Plan. The Committee may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as the Committee:
(i) designate employees to be recipients of awards under this Plan; and
(ii) determine the size of any such awards; provided, however, that (A) the
Committee will not delegate such responsibilities to any such officer for awards
granted to an employee who is an officer, Director, or more than 10% beneficial
owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Committee in
accordance with Section 16 of the Exchange Act, or any Covered Employee; (B) the
resolution providing for such authorization sets forth the total number of
Common Stock such officer(s) may grant; and (C) the officer(s) will report
periodically to the Committee regarding the nature and scope of the awards
granted pursuant to the authority delegated.

11. Adjustments. The Committee will make or provide for such adjustments in the
numbers of Common Stock covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of shares of Common Stock covered by
other awards granted pursuant to Section 9 hereof, in the Option Price and Base
Price provided in outstanding Option Rights and Appreciation Rights, in the kind
of shares covered thereby, and in Cash Incentive Awards as the Committee, in its
sole discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of

 

13



--------------------------------------------------------------------------------

Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split- off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Committee, in
its discretion, may provide in substitution for any or all outstanding awards
under this Plan such alternative consideration (including cash), if any, as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all awards so replaced in a
manner that complies with Section 409A of the Code. In addition, for each Option
Right or Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Committee may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Committee will also make or provide for
such adjustments in the numbers of shares specified in Section 3 of this Plan as
the Committee in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided, however, that any such adjustment to the number specified in
Section 3(b) will be made only if and to the extent that such adjustment would
not cause any Option Right intended to qualify as an Incentive Stock Option to
fail to so qualify.

12. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence of any
of the following events:

(a) consummation of a consolidation or merger in which the Company is not the
surviving corporation, the sale of substantially all of the assets of the
Company, or the liquidation or dissolution of the Company;

(b) any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Common Stock (or securities convertible
into Common Stock) pursuant to a tender or exchange offer without the prior
consent of the Board, or becomes the beneficial owner of securities of the
Company representing 30% or more of the voting power of the Company’s
outstanding securities without the prior consent of the Board; or

(c) during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of the Company during such
two-year period whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors who
at the beginning of such period constituted the entire Board (either by a
specific vote or by approval of the Company’s proxy statement in which such
person is named as a nominee of the Company for director), but excluding for
this purpose any person whose initial assumption of office as a director of the
Company occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors of the Company or other
actual or threatened solicitation of proxies or consents by or on behalf of an
individual, corporation, partnership, group, associate or other entity or person
other than the Board, shall be, for purposes of this Section 12(c), considered
as though such person was a member of the Board at the beginning of such period.

 

14



--------------------------------------------------------------------------------

13. Detrimental Activity and Recapture Provisions. Any Evidence of Award may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either during
employment by the Company or a Subsidiary or within a specified period after
termination of such employment, shall engage in any detrimental activity. In
addition, notwithstanding anything in this Plan to the contrary, any Evidence of
Award may also provide for the cancellation or forfeiture of an award or the
forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be required by the Committee or under Section 10D of the
Exchange Act and any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the Common Stock may be traded.

14. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

15. Transferability.

(a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except pursuant to a qualified domestic
relations order (that contains any information required by the Company to
effectuate the transfer) or by will or the laws of descent and distribution, and
in no event will any such award granted under the Plan be transferred for value.
Except as otherwise determined by the Committee, Option Rights and Appreciation
Rights will be exercisable during the Participant’s lifetime only by him or her
or, in the event of the Participant’s legal incapacity to do so, by his or her
guardian or legal representative acting on behalf of the Participant in a
fiduciary capacity under state law or court supervision.

(b) The Committee may specify at the Date of Grant that part or all of the
Common Stock that is (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.

 

15



--------------------------------------------------------------------------------

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Stock, and such Participant fails to make arrangements for the
payment of tax, then, unless otherwise determined by the Committee, the Company
will withhold shares of Common Stock having a value equal to the amount required
to be withheld. Notwithstanding the foregoing, when a Participant is required to
pay the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant may elect, unless otherwise determined by
the Committee, to satisfy the obligation, in whole or in part, by having
withheld, from the shares required to be delivered to the Participant, shares of
Common Stock having a value equal to the amount required to be withheld (except
in the case of Restricted Stock where an election under Section 83(b) of the
Code has been made), or by delivering to the Company other shares of Common
Stock held by such Participant. The shares used for tax withholding will be
valued at an amount equal to the Market Value per Share of such Common Stock on
the date the benefit is to be included in Participant’s income. In no event will
the Market Value per Share of the Common Stock to be withheld and delivered
pursuant to this Section to satisfy applicable withholding taxes in connection
with the benefit exceed the minimum amount of taxes required to be withheld.
Participants will also make such arrangements as the Company may require for the
payment of any withholding tax obligation that may arise in connection with the
disposition of Common Stock acquired upon the exercise of Option Rights.

17. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of

 

16



--------------------------------------------------------------------------------

Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it, without interest, on the tenth business day of the seventh
month after such separation from service.

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

18. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of shares of Common Stock which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Stock is not traded on the New
York Stock Exchange, the principal national securities exchange upon which the
Common Stock is traded or quoted, then, such amendment will be subject to
stockholder approval and will not be effective unless and until such approval
has been obtained.

(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Company’s stockholders.

(c) If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, in the case of termination of employment
by reason of death, disability or retirement, or in the event of a Change in
Control, to the extent a Participant holds an Option Right or Appreciation Right
not immediately exercisable in full, or any Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Cash Incentive Awards, Performance Shares or
Performance Units which have not been fully earned, or any other awards made
pursuant to Section 9 subject to any vesting schedule or transfer restriction,
or who holds Common Stock subject to any transfer restriction imposed pursuant
to Section 15(b) of this

 

17



--------------------------------------------------------------------------------

Plan, the Committee may, in its sole discretion, accelerate the time at which
such Option Right, Appreciation Right or other award may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or the
time at which such Cash Incentive Awards, Performance Shares or Performance
Units will be deemed to have been fully earned or the time when such transfer
restriction will terminate or may waive any other limitation or requirement
under any such award, except in the case of a Qualified Performance-Based Award
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.

Subject to Section 18(b) hereof, the Committee may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or disability, or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award. Subject to Section 11
above, no such amendment will impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.

19. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plan, except that outstanding awards granted under the Predecessor
Plan will continue unaffected following the Effective Date. No grant will be
made under this Plan after April 22, 2023, but all grants made on or prior to
such date will continue in effect thereafter subject to the terms thereof and of
this Plan.

21. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

 

18



--------------------------------------------------------------------------------

(e) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

(f) No Participant will have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(g) The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of Common Stock under the
Plan pursuant to such rules, procedures or programs as it may establish for
purposes of this Plan and which are intended to comply with the requirements of
Section 409A of the Code. The Committee also may provide that deferred issuances
and settlements include the payment or crediting of dividend equivalents or
interest on the deferral amounts.

(i) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.

22. Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Other Company. Notwithstanding anything in this Plan to the contrary:

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition.

(b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by shareholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger. The awards so
granted may reflect the original terms of the awards being assumed or
substituted or converted for and need not comply with other specific terms of
this Plan, and may account for Common Stock substituted for the securities
covered by the original awards and the number of shares subject to the original
awards, as well as any exercise or purchase prices applicable to the original
awards, adjusted to account for differences in stock prices in connection with
the transaction.

 

19



--------------------------------------------------------------------------------

(c) Any shares of Common Stock that are issued or transferred and any awards
that are granted by, or become obligations of, the Company under Sections 22(a)
or 22(b) above will not reduce the Common Stock available for issuance or
transfer under the Plan or otherwise count against the limits contained in
Section 3 of the Plan.

 

20